Citation Nr: 1635143	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for acromioclavicular separation of the right (major) shoulder prior to August 3, 2011, and a rating higher than 20 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent degenerative disc disease (DDD) of the lumbar spine at L2-L5 prior to August 3, 2011, and a rating higher than 20 percent thereafter.

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy from August 12, 2009, to April 1, 2013, and a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2008, the RO granted service connection for DDD of the lumbar spine and assigned a 0 percent rating effective October 9, 2007.  In September 2009, the RO increased that rating to 10 percent from February 17, 2009, and also granted service connection for the Veteran's right shoulder disability, assigning a 0 percent rating from October 9, 2007, and a 10 percent rating from February 17, 2009.  A subsequent rating decision granted the 10 percent ratings for both the spine and the shoulder effective from October 9, 2007.

In February 2012, the RO assigned a 20 percent rating for each condition effective from August 4, 2011.

During the appeal period, the RO also assigned a separate rating of 10 percent from August 12, 2009, and 20 percent from April 2, 2013, for right lower extremity radiculopathy associated with the Veteran's lumbar spine DDD.  Because the rating criteria for the Veteran's lumbar spine condition on appeal directly contemplate separate neurologic abnormalities such as radiculopathy, these ratings are also on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2014.  A copy of the hearing transcript is of record.  The Board then remanded the Veteran's claims for additional development in June 2014.

Notably, the Veteran has submitted evidence that he is unemployable due to his service-connected conditions.  Generally, in the context of claims for increased ratings, evidence of employability raises a claim for a TDIU as part of the increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, during the appeal period, the Veteran was denied a TDIU in rating decisions dated June 2012 and July 2014.  During the adjudication of these claims, the Veteran did not submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, despite being notified to do so.  When this form has not been submitted, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.  Therefore, the Board declines to take jurisdiction of a TDIU claim in this appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder acromioclavicular separation has been manifested by dislocation of the clavicle or scapula with limitation of motion of the arm to approximately shoulder level.

2.  Prior to August 4, 2011, lumbar spine DDD was manifested by 160 degrees of total motion and 85 degrees of forward flexion; from August 4, 2011, to July 17, 2014, it was manifested by forward flexion between 30 and 60 degrees; from July 18, 2014, forward flexion was limited by pain to 30 degrees.

3.  From August 12, 2009, to April 1, 2013, right leg radiculopathy was manifested by mild incomplete paralysis; from April 2, 2013, it was manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, have been met for the Veteran's right shoulder acromioclavicular separation.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2015).

2.  The criteria for an initial rating higher than 10 percent prior to August 4, 2011, and higher than 20 percent from that date to July 17, 2014, for DDD of the lumbar spine have not been met.  From July 18, 2014, the criteria for a 40 percent rating have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for an initial rating for right lower extremity radiculopathy higher than 10 percent from August 2, 2009, to April 1, 2013, and higher than 20 percent from April 2, 2013, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

A.  Right Shoulder

The Veteran's right shoulder acromioclavicular separation is currently assigned a 10 percent rating prior to August 4, 2011, and a 20 percent rating after that date, under Diagnostic Code (DC) 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

The record reflects that the Veteran is right handed, and therefore his right arm is his major (dominant) extremity for rating purposes.

Under DC 5203, a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  Alternatively, the condition can be rated on functional impairment of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2015).

VA examinations from April 2013 and July 2014 specifically noted that the Veteran had a dislocation of the clavicle or scapula.  Examinations from earlier in the appeal period do not include specific findings of whether such a dislocation is or is not present.  However, given that the diagnosis and underlying nature of the Veteran's condition has not changed during the appeal period, it is reasonable to conclude that the condition has been manifested by a clavicle or scapula dislocation throughout the appeal period.  Therefore, a 20 percent rating under DC 5203 is appropriate prior to August 4, 2011.  This is the maximum rating available under DC 5203.

Under DC 5202, other impairment of the humerus warrants a 20 percent evaluation for malunion with moderate deformity, and a 30 percent evaluation for a marked deformity.  When there is recurrent dislocation with infrequent episodes, and guarding of movement only at shoulder level, a 20 percent evaluation is warranted.  When there is recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements, a 30 percent evaluation is warranted.  When there is nonfibrous union, a 50 percent evaluation is warranted.  When there is nonunion (false flail joint), a 60 percent evaluation is warranted.  When there is loss of head (flail shoulder), an 80 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5202.

VA records dated February 2010 noted mild anterior instability in the right shoulder.  "Instability" is not specifically listed in the rating schedule, but DC 5202 does contemplate malunion of the humerus.  The mild instability noted in February 2010 is analogous to a moderate deformity, but does not rise to the level of a marked deformity, and would only warrant a 20 percent rating under DC 5202, equivalent to the current rating assigned under DC 5203.  This is the only instance of "instability" documented during the appeal period.

During his April 2014 hearing, the Veteran testified that he felt like the shoulder was about to "come out" of the joint.  However, VA examinations in April 2014 and July 2014 specifically noted that there was no history of recurrent dislocations of the scapulohumeral joint.  The dislocations under DC 5202 refer to a different component of the shoulder than the dislocation under DC 5203 referenced above.  For these reasons, a higher rating under DC 5202 is not warranted.

DC 5201 governs limitation of motion of the shoulder joint.  A 20 percent rating contemplates limitation of motion of the major arm to shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to midway between the side and shoulder level.  A 40 percent rating is warranted for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For reference, the normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I (2015).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

None of the range of motion findings obtained during the appeal period reflect motion limited to halfway between the side and shoulder level.  At worst, flexion and abduction of the shoulder were limited by pain to 75 degrees during the April 2013 VA examination.  Although this is less than shoulder level, 75 degrees more closely approximates shoulder level (90 degrees) than it does halfway to shoulder level (45 degrees).  Therefore, the higher 30 percent rating under DC 5201 is not warranted.  See 38 C.F.R. § 4.7.

For the above reasons, a 20 percent rating is warranted prior to August 4, 2011, but not after that date.

B.  Lumbar Spine

The Veteran is currently assigned a 10 percent rating prior to August 4, 2011, and a 20 percent rating thereafter, under DC 5243, which is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under this formula, a higher 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

 A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

 A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.

Prior to August 4, 2011, a rating higher than 10 percent is not warranted.  The only significant evidence from this period is an August 2009 VA examination.  The Veteran reported constant low back pain.  His condition was aggravated by walking a half mile, standing for 30 minutes, or sitting for 15 minutes, but denied any additional limitations from flare-ups.  On examination, forward flexion was 85 degrees.  Extension, bilateral rotation, and bilateral lateral flexion were all 15 degrees.  There was pain present in all motion vectors.  The combined range of motion was 160 degrees, which exceeds the 120 degrees or less needed for the higher 20 percent rating.  Flexion of 85 degrees also exceeds the 60 degrees required for the higher rating.  The Board acknowledges that pain was present during range of motion testing, but there is no indication that it resulted in any additional functional loss, as the examiner noted that there was no further reduction in range of motion following repetitive testing.

From August 4, 2011, to July 17, 2014, a rating higher than 20 percent is not warranted.  During an August 2011 VA examination, forward flexion was 80 degrees, with the onset of pain at 45 degrees.  Extension was 0.  Right rotation was 10 degrees with pain.  Left rotation was 20 degrees with pain.  The Veteran was unable to complete lateral flexion testing.

VA records from May 2012 noted full trunk range of motion, albeit with pain in all vectors.

During an April 2013 VA examination, the Veteran reported being unable to sit or stand in any one position for a significant amount of time.  On examination, flexion was 85 degrees with pain at 60 degrees.  Extension was 15 degrees with pain at 10 degrees.  Right lateral flexion was 10 degrees with pain at 5 degrees.  Left lateral flexion was 15 degrees with pain at 15 degrees.  Rotation was 25 degrees bilaterally with pain at 20 degrees.

None of the above findings reflect forward flexion limited to 30 degrees or less, even when accounting for functional limitation due to pain or other factors, and there is no finding of ankylosis.  Therefore, the criteria for the higher 40 percent rating have not been met.

However, as of July 18, 2014, a 40 percent rating is warranted.  The VA examination conducted on that date noted forward flexion of 80 degrees, but with the onset of pain at 30 degrees, and the examiner specifically noted that the Veteran had functional loss due to pain, as well as other factors such as disturbance of locomotion and interference with sitting and standing.  Functional loss due to the onset of pain at 30 degrees is consistent with the criteria for a 40 percent rating under the General Rating Formula.  A higher 50 percent rating, however, is not appropriate, as the evidence does not demonstrate any ankylosis of the lumbar spine, let alone unfavorable ankylosis.

As noted earlier, the General Rating Formula allows for separate ratings for associated neurologic disabilities, which will be discussed below.

The Board has considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, such a rating requires incapacitating episodes, which are defined under Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The lowest rating of 10 percent requires incapacitating episodes with a duration of at least one week during a 12 month period.  The evidence reflects only a single instance of prescribed bed rest for a period of 2 days in December 2013.  Therefore, a rating under this formula is not appropriate.

C.  Associated Neurologic Conditions

Initially, the Board notes that the Veteran reported a single instance of bowel and bladder incontinence during his August 2011 VA examination.  He otherwise denied such symptoms in an August 2009 VA examination, May 2012 VA records, March 2013 VA records, April 2013 VA examination, June 2013 VA records, January 2014 VA records, and the July 2014 VA examination.  Therefore, a separate rating for either bowel or bladder incontinence is not appropriate.  See 38 C.F.R. §§ 4.114, 4.115a.

Similarly, the evidence is negative for any complaints, treatment, or diagnoses of a neurologic abnormality in the left lower extremity.

The Veteran has been assigned a separate evaluation for right lower extremity radiculopathy under DC 8520-8526, rated at 10 percent as of August 12, 2009, and 20 percent as of April 2, 2013.  DC 8520 addresses paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.

DC 8526 evaluates anterior crural nerve (femoral) paralysis.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis.  Complete paralysis, with paralysis of the quadriceps extensor muscles, warrants a 40 percent rating.

The Veteran's condition has been rated using diagnostic codes addressing both the sciatic and femoral nerves.  An April 2013 VA examination noted radiculopathy of the right femoral nerve, whereas the July 2014 VA examination diagnosed radiculopathy of the sciatic nerve.  Because the rating criteria under DC 8520 are more favorable, the Board will focus on that code in evaluating the severity of his condition.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Prior to April 2, 2013, a rating higher than 10 percent for right lower extremity radiculopathy is not warranted.  During the August 2009 VA examination, the Veteran reported occasional radiating pain in his right leg with numbness.  Examination revealed decreased sensation in the right leg, but normal strength.  Reflexes were 1+.  

VA records from April 2010 show the Veteran denied a history of any falls in the past 3 months.  Additional records from May 2011 reflect grossly normal neurologic findings.

An August 2011 VA examination documented diminished sensation in the right leg.  Strength was 5/5, though the examiner noted some "giveway" weakness.  Reflexes were 2+ in the knees and 1+ in the ankles.

VA records from May 2012 reflect decreased sensation below the right knee.  Strength and reflexes were normal.  Additional records in January 2013 reflect normal reflexes and preserved sensation.  The Veteran again denied a history of any falls in the last 3 months.  

In sum, the Veteran's radiculopathy during this period was manifested mostly by diminished sensation.  "Giveway" weakness was noted on one occasion, but strength was otherwise normal and the Veteran had no history of falls.  Although reflexes in the right leg were sometimes diminished, they were not different than those in the unaffected left leg.  These neurologic deficits, sensory in nature, equate to a "mild" level of incomplete paralysis, consistent with the currently assigned 10 percent rating.

From April 2, 2013, the Board finds that a rating higher than 20 percent is not appropriate.  A VA examination on that date noted decreased sensation in the whole leg, as well as strength of 4/5.  Reflexes were normal.  The examiner diagnosed "moderate" radiculopathy manifested by moderate intermittent pain.  VA records, also from April 2013, show the Veteran was seen for a gait training assessment.  He reported experiencing falls in the past 3 months and feeling unstable when he walked.  Examination revealed a mildly antalgic gait and a slower pace.  

Additional VA records from June 2013 show right leg strength was 4+/5 in hip flexion and knee extension, but was otherwise 5/5.  Sensation was impaired on the anterior thigh.  However, a nerve conduction study was normal.

In January 2014, the Veteran reported that his right leg numbness caused him to stumble and fall about 20 times in the past three months.  In May 2014, he reported falling 2 to 3 times per month.

During a July 2014 VA examination, the Veteran reported up to 7 falls per month due to numbness in the right leg.  Examination revealed normal strength, reflexes, and sensation.  The examiner assessed moderate radiculopathy, with mild constant pain, moderate intermittent pain, moderate paresthesias, and mild numbness.

The above findings are consistent with the assigned 20 percent rating.  The Board has considered the Veteran's reports of falls during this period, which reflect a significant level of impairment.  However, strength was only slightly diminished (4/5) during the April 2013 examination, and even less so in June 2013 (4+/5 in hip flexion and knee extension; otherwise normal).  Strength was normal in July 2014.  The June 2013 nerve conduction study was also normal.  Moreover, both VA examiners during this period assessed a "moderate" level of radiculopathy.  As noted above, these determinations are not dispositive, but when viewed with the other evidence of record, support a finding that the Veteran's radiculopathy results in moderate incomplete paralysis consistent with the assigned 20 percent rating.

D.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected shoulder or spine conditions that would render the schedular criteria inadequate.  As discussed above, symptoms (pain, limitation of motion, associated neurologic impairment) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he does not have any symptoms from his service-connected shoulder or lumbar spine disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the RO properly issued a May 2010 SOC which contained, in part, the pertinent criteria for establishing higher ratings.  See 38 U.S.C.A. § 7105 (d)(1).  The Veteran, through his own submissions, has also demonstrated actual knowledge of the applicable rating criteria.  He was allowed a meaningful opportunity to participate in the adjudication of the claims, and has not alleged any notice deficiency during their adjudication.
 
VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his shoulder and lumbar spine disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been satisfied.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



ORDER

Prior to August 4, 2011, an initial 20 percent rating for a right shoulder acromioclavicular separation is granted.

From August 4, 2011, an initial rating higher than 20 percent for a right shoulder acromioclavicular separation is denied.

Prior to August 4, 2011, an initial rating higher than 10 percent for degenerative disc disease, L2-L5, with herniated intervertebral discs is denied.

From August 4, 2011, to July 17, 2014, an initial rating higher than 20 percent for degenerative disc disease, L2-L5, with herniated intervertebral discs is denied.

From July 18, 2014, an initial 40 percent rating for degenerative disc disease, L2-L5, with herniated intervertebral discs is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


